Case 2:19-cv-06854-FMO-SHK Document 27 Filed 05/29/20 Page 1 of 1 Page ID #:113




  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    ADAM QUINCY JONES,                           Case No. 2:19-cv-06854-FMO (SHK)

 13                                    Plaintiff,
                                                    ORDER ACCEPTING FINDINGS
 14                         v.                      AND RECOMMENDATION OF
                                                    UNITED STATES MAGISTRATE
 15    A. JOHNSON, Mailroom Officer,                JUDGE
 16                                   Defendant.
 17
 18            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint,
 19   Defendant’s Motion to Dismiss, the relevant records on file, and the Report and
 20   Recommendation of the United States Magistrate Judge. No objections have been
 21   filed. The Court accepts the findings and recommendation of the Magistrate
 22   Judge.
 23            IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss is
 24   GRANTED and that Judgment be entered dismissing this action with prejudice.
 25
 26   Dated: May 29, 2020
                                                          /s/
 27                                           HONORABLE FERNANDO M. OLGUIN
                                              United States District Judge
 28
